
	
		I
		111th CONGRESS
		1st Session
		H. R. 2257
		IN THE HOUSE OF REPRESENTATIVES
		
			May 5, 2009
			Ms. Eddie Bernice Johnson of
			 Texas introduced the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to improve the
		  outreach activities of the Department of Veterans Affairs, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Veterans Outreach Improvement Act of
			 2009.
		2.Definition of
			 outreachSection 101 of title
			 38, United States Code, is amended by adding at the end the following new
			 paragraph:
			
				(34)The term outreach means the
				act or process of reaching out in a systematic manner to proactively provide
				information, services, and benefits counseling to veterans, and to the spouses,
				children, and parents of veterans who may be eligible to receive benefits under
				the laws administered by the Secretary, to ensure that such individuals are
				fully informed about, and assisted in applying for, any benefits and programs
				under such
				laws.
				.
		3.Authorities and
			 requirements for enhancement of outreach of activities Department of Veterans
			 Affairs
			(a)In
			 generalChapter 5 of title 38, United States Code, is amended by
			 adding at the end the following new subchapter:
				
					IVOutreach
						561.Outreach
				activities: Funding
							(a)Separate account
				for outreach activitiesThe Secretary shall establish a separate
				account for the funding of the outreach activities of the Department, and shall
				establish within such account a separate subaccount for the funding of the
				outreach activities of each element of the Department specified in subsection
				(c).
							(b)Separate
				statement of amount for outreach activitiesIn the budget
				justification materials submitted to Congress in support of the Department
				budget for any fiscal year (as submitted with the budget of the President under
				section 1105(a) of title 31), the Secretary shall include a separate statement
				of the amount requested for such fiscal year for activities as follows:
								(1)For outreach
				activities of the Department in aggregate.
								(2)For outreach
				activities of each element of the Department specified in subsection
				(c).
								(c)Elements
				specifiedThe elements of the Department specified in this
				subsection are as follows:
								(1)The Veterans
				Health Administration.
								(2)The Veterans
				Benefits Administration.
								(3)The National
				Cemetery Administration.
								562.Outreach
				activities: Coordination of activities within Department
							(a)CoordinationThe
				Secretary shall establish and maintain procedures for ensuring the effective
				coordination of the outreach activities of the Department between and among the
				following:
								(1)The Office of the
				Secretary.
								(2)The Office of
				Public Affairs.
								(3)The Veterans
				Health Administration.
								(4)The Veterans
				Benefits Administration.
								(5)The National
				Cemetery Administration.
								(b)Review and
				modification of proceduresThe Secretary shall—
								(1)periodically
				review the procedures maintained under subsection (a) for the purpose of
				ensuring that such procedures meet the requirement in that subsection;
				and
								(2)make such
				modifications to such procedures as the Secretary considers appropriate in
				light of such review in order to better achieve that purpose.
								563.Outreach
				activities: Cooperative activities with States; grants to States for
				improvement of outreach
							(a)PurposeIt
				is the purpose of this section to assist States in carrying out programs that
				offer a high probability of improving outreach and assistance to veterans, and
				to the spouses, children, and parents of veterans who may be eligible to
				receive veterans’ or veterans-related benefits, to ensure that such individuals
				are fully informed about, and assisted in applying for, any veterans and
				veterans-related benefits and programs (including under State veterans
				programs).
							(b)Proximity to
				veteran populationsThe Secretary shall ensure that outreach and
				assistance is provided under programs referred to in subsection (a) in
				locations proximate to populations of veterans and other individuals referred
				to in that subsection, as determined utilizing criteria for determining the
				proximity of such populations to veterans health care services.
							(c)Cooperative
				agreements and arrangementsThe Secretary may enter into
				cooperative agreements and arrangements with veterans agencies of the States in
				order to carry out, coordinate, improve, or otherwise enhance outreach by the
				Department and the States (including outreach with respect to State veterans’
				programs).
							(d)Grants to State
				agencies(1)The Secretary may award
				grants to veterans agencies of States in order to achieve purposes as
				follows:
									(A)To carry out, coordinate, improve, or
				otherwise enhance outreach, including activities pursuant to cooperative
				agreements and arrangements under subsection (c).
									(B)To carry out, coordinate, improve, or
				otherwise enhance activities to assist in the development and submittal of
				claims for veterans’ and veterans-related benefits, including activities
				pursuant to cooperative agreements and arrangements under subsection
				(c).
									(2)A veterans agency of a State
				receiving a grant under this subsection may use the grant amount for purposes
				described in paragraph (1) or award all or any portion of such grant amount to
				local governments in such State, other public entities in such State, or
				private nonprofit organizations in such State for such purposes.
								(e)Availability of
				appropriationsAmounts available for the Department for outreach
				in the account under section 561 of this title shall be available for
				activities under this section, including grants under subsection
				(d).
							.
			(b)Clerical
			 amendmentThe table of sections at the beginning of chapter 5 of
			 such title is amended by adding at the end the following new items:
				
					
						Subchapter IV—Outreach
						561. Outreach activities:
				Funding.
						562. Outreach activities: Coordination of
				activities within Department.
						563. Outreach activities: Cooperative
				activities with States; grants to States for improvement of outreach.
				
					
					.
			
